PER CURIAM.
Now this day come the parties by their counsel and this cause now comes on to be heard on. the transcript of record and briefs of counsel and oral arguments by Mr. Glenn W. Springmann, counsel for appellant, and by Mr. Harlan L. .Hackbert, counsel for appellee,
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that the order or decree of *1003the District Court of the United States for the Northern District of Indiana, Hammond Division, in this cause appealed from, be, and the same is hereby, affirmed, with costs.